Citation Nr: 1412308	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  13-16 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for diabetes mellitus. 

3.  Entitlement to service connection for sexual dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from February 1989 to October 1989, from September 1993 to February 1994, and from September 2002 to December 2003.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, denying service connection for sexual dysfunction, and an October 2012 rating decision of the RO in Muskogee, Oklahoma, denying service connection for diabetes mellitus and hypertension.  

The record before the Board consists of the Veteran's paper claims files and electronic files as Virtual VA and the Veterans Benefits Management System (VBMS).  


REMAND

The Veteran was afforded a VA examination in December 2010.  The examiner provided opinions that the Veteran's claimed disorders were not related to service, including environmental hazards to which the Veteran reported having been exposed during the Persian Gulf War.  However, the examiner failed to adequately support the opinions.  An additional VA examination addressing the claims is therefore warranted.  

Additionally, the record reflects that the Veteran is a medical doctor and that he served as a chemical officer in service.  He therefore must be recognized as having some medical expertise in medical matters he has addressed with regard to his claims.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (a medical professional may be qualified to offer medical diagnosis, statements, or opinions through education, training, or experience).  The Veteran has asserted that in the course of his in-service work as a chemical officer he was exposed to various chemical agents to which he attributes his claimed conditions.  He has additionally alleged that the claimed conditions might be related to his exposures in service as a result of being in the vicinity of burning tanks, burning munitions, burn pits, and burning human feces.  A medical opinion addressing these contentions is thus required.  

The Veteran has also asserted that his obesity, which the December 2010 examiner noted "predisposes him to diabetes type II," occurred with his steroid treatment for asthma, a disease for which he is already service connected.  The Board considers the claim for secondary service connection for obesity to have thus been raised, even while the Veteran has contended, in his September 2012 statement, that he was not raising a claim for obesity.  

The obesity issue is intertwined with the claims for service connection for hypertension, diabetes mellitus, and sexual dysfunction, and must therefore be addressed by the originating agency before the Board decides the issues on appeal.  Adequate notice and development of the obesity claim is required.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Provide the Veteran all required notice in response to the claim for service connection for obesity including as secondary to service-connected asthma.  

2.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

3.  Then, after any required additional development including obtaining a medical examination and opinion addressing the claimed obesity as secondary asthma based on steroidal treatment for asthma, adjudicate the obesity claim and inform the Veteran of his appellate rights with respect to that decision.  

4.  Then, afford the Veteran an examination by an examiner with sufficient expertise to determine the nature and etiology of his hypertension, diabetes mellitus, and sexual dysfunction.  The claims files and any pertinent evidence in the electronic files that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

With respect to each of the disabilities at issue, the examiner should state an opinion as to whether there a 50 percent or better probability that the disability originated during service or is otherwise etiologically related to the Veteran's active service, including chemical exposures in connection with the Veteran's duties as a chemical officer in service and exposure as a result of the Veteran's proximity during the Persian Gulf War to burning tanks, burning munitions, burn pits, and burning human feces?  In so doing, the examiner should note the Veteran's qualifications as a physician to address such matters, and should note the Veteran's opinions, as well as any other opinions of record, addressing these questions.  

For purposes of these opinions, the examiner should assume that the Veteran is credible.  However, the examiner may disagree with the Veteran's own medical opinions, including based on the medical knowledge and expertise of the examiner.  

The rationale for each opinion expressed must also be provided.  (The examiner is advised, in this regard, that the prior examination in December 2010 was inadequate in part due to inadequate rationale for the opinions expressed.)  If the examiner is unable to provide any required opinion, he or she should explain why the opinion cannot be provided.

5.  Undertake any other indicated development.

6.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and an appropriate opportunity to respond.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


